Hoii.C. E. :Belk.,,~gdminlptrator,' " ?;
                                       ;.';"
Board of-Plysbing +aminers~.,    :' .' ;    ..'~
904.Lava*             '.
Austin, Texas, "'  .I,    opinlon.~oo.:~-6gl..I
                         1...lie:. Wh+&~perspqs    ‘may eni
              'i:,
                1;.:.        ..,~:,,
                                   gage ln ;p!u$blns without
       .                           *"Statefplumbing license
                      :.     :. by vl.utueof their work
                               :;'
        .".      ..,.              being supervised'by a
  .i
   ,:.
     ,.,~..,;
       :.;:;...,    __;     ;._: State l~censed'mster
                                 :
 !' : _ '._..i .',"         ?'.. .?P!y?;'.
                                    '?     :   .::     ,.:
Dear Mr. Be?&
        '.%ie quote fe$'+&   request,'dated August 27, as
follows'::.
          :..'
        ,; ..,,
      -;:i."a,gene~al.builaing'contractorholds'a
     State M+ster Pl@b&~s~l~cen%-    -He is doing
     plumbing work:on thebugldlsgs 'which he"has    'Y.
     under contract and using ur&censed plumbers
     to do this work. It Is his contention that
     Section,l4~of the l+wlallows hti to do this.
     1.i..
         ...
           z.
         ...vill ~ou'plesse advise us:~whetherthis
    .or any other Section'of theAct; exempts suci
     persons from the Jlcenslng requlregnentsof the
     Plumbing License Law of 19471"
        ', &&2tion   2 of the Plumbing License Law of 1947,
we find the':deflhitionof the actlvvityof'~"plumblng",
which Is regulated by the licensing statute, and we set out
that def5udtloq asfqllows:             ..~

          "The,word~or term.~plumbWg* as used In
     this Act meansand shall lnc$ude: (1) All
     .pip@g, f*tures,'~app+%euauces a* appllauces
     for;a supply of Watersor gas; or both; for all
     pe%sonal or domestic purposes in and about bulld-
     ings where a person or persons live, work or
476   Hon. C. E. Belk, Page 2, (V-691)


                                                                    ..1~
                                                                      .,,,.
                                                                       :'
          ass6mble; all'piplng, fixtures, appurte-                     : ,'.'
          nances and appliances outside a building
          connecting the building with the source of
          water or gas supply, or both, on the prem-                       s'.J
          lses, or th45main in the street, alley or.                       :.._,
          at the curb; all piping, flxtures~ appur-
          tenances, appliances.,drain or waste pipes
          carrying waste water or sewage from or,with-~
          in a building to the sewer service lateral
          at the curb or In the &reet or,alley or
          other disposal terminal holding private 'or
          domestic sewage; (2) the installation, rg'
          pair and maintenance of all piping, flx-
          turis, appurtenances and appliances In and
          about buildings where a person or persons.
          live, work or ass~enible,for a supply of gas,
          water, or both, ~6r disposal of waste water           :
          or sewage."
                We also.&.out   the definitions of @Master.
      Plumbers" an&"Jouriieymen Plumbers" from Section 2 of
      the Act, as follows:
                "(b) Ii Waster Pluniber'within ihe     ."       .~.
           niearkg of this Act Itia plumber havipg' :' ._
           a regular place of business, who, by him-
           self, or through a person or persons in his
           employ, performsLplusiblugwork, and who has
           successfully fu~filled~~the.e+!inatlonsand.
           requirements of thy Board.~
                 "(c) A ~Journeyman'Plujniber~ within
           the meatiingof this Act is any person other.
           than a mskter plumber who engages in or works
           at the actual installation, ,alteratlon,rek
           pap and renovatlng.of plumbing; ati who has
           successfully falfilled the examinations aod~.
           requirements of .the;Board."':    "
                 Section 3 .of the Act provides the'express ex-
      emptlons &lowed under the Act. .We.,findti exemption
      which ~a&ll~s tomyour pa&Multi     situationi
                Section   14   of the Act provldes'as folloW&

                "After w   expiration of one hundred
           twe&y days from the effective date of MS
           Act,,no person, whether as a master pleer,

                                                        ;.
.


    . Hon. C. E. Belk, Page ~3 .(V.&Il) .:R.:.~
                                             :;,..~
                                                  ,;; -: _,:.,.:
                                                              47+7   ::




           forany personsto engage.in, work“at, or
           conduct the business:of:plumblng ln~this
           state or serve as ~a'plunibinginspector as




           plumb&ng~work..except,as speclflcallg herein
           provided unless such,lnstallation of plumb-
           iog:ror.plambin~.~work~.be.~under
                                          the supervi-
           slon and control of a plumber licensed under
          .,thisAct: land d,t,.is,expresslyprovided that
           ~~;~o.vislbns';'of.,Artlclel22.of the Penal
           Cod&of: aexas~.'?ha;ll,~.apply,..to
                                         violations of   .
           this Actiizapd-said Article I.22of the Penal.
          .Code 'and the p&alties therein provlded'are
           hereby expressly referred to..'!
            :.'."
             ,::.~~Spctcifical~y,~~.you
                                   ask tihetherthe underlined
      portionof. Sectlou 14 set o~t,~above~exempts from the
      llcenslng.requirement of the Act those who engage In
      pluxbing under the.sup&vdsion and control of a Master
      Plumber. :We are o$Tthe~op$n$on~that :ltdoes not exelilpt
      them from the licensiiig'requlrementof.the Act.
     ..-
              .. The underl'ined.language.
                                         fro&~Section 14 above
      must be construed in Cion$ektvith'khe rest of'the Section.
      Section 14 gives a period of grace of one hundred twenty
      says after-the effective date of the Act for plumbing
      without a license. Thereafter, two activities are pro-
      hibited: (1) any person% engaging in, working at; or
      conduct&g the,business ,of plumbing'(as defined inthe
      Act) wrthout'a license; and (2) any persoh's;firmfs or
      corporation's engaging in or working at the business of
478   Eon, C. E. B&lk, Page 4 (V+&)
       ..

      lnstalling'plumblng~and dOi@ plumbing &rk and
                                         for the oontrol
      using the&for un.lic.ensed.Ijlumbers
      and saperv%slon'i%fsach-p>un@lng (88:defined Xn the
      Act). These,portions of B&&ion 14 prohibit'anyvne
      from engaging IIJplumbing wXthout+ lloenseJ or en-
      gaging in plumbi.ngthrough others who are snot 1ioenaeU.-
      ~Nothlng.lnthis Seation graats an exemption to engage
      in plu&lng +thout a 'llc@p merely becatisesuch
      activity is undtr '+$KI
                            supe+3~on   a~ndcontrol of 5
      licensed plumber.
                                  ..



                 A'pe&on engagit$~'in'plunibingwith@
            the deflnltlon~.thereofas set'out.ln the
            Plumbin& Lloense,~Law~
                                 of 1947'1s not exempt
            from'the ~lXolcdnsingz%q~tielqents
                                            of thatAot
            merely‘becausq su6h aotgvity will be under
            the supervtiSoti’~Iand
                                ooxitrol~ofa'p+ber
            licetied undetiy.Acti    .; .':                           .




                                                                  :
                                                                  .